DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Claims 1, 12 are amended; Claims 6 - 11, 17 – 22 are cancelled;  Claims 1 – 5, 12 – 16 are currently pending and subject to examination.

Response to Arguments
In light of the cancellation of claims 6 – 11, the objection applied to claim 8 is rendered moot.  Applicant’s arguments with respect to claim(s) 1 – 5, 7 – 10, 12 - 16 have been considered but are they are not persuasive.  
Applicant’s Arguments:
Applicant argues that the cited references do not teach, disclose or suggest a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology as newly amended.

Examiner’s Response:
Examiner respectfully disagrees with this argument and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (“a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Ryoo et al. discloses in FIGs. 4, 9 and [0156] that an LTE BS and a 5G (NR) BS independently operate, 4G and 5G protocol layers may operate as independent protocol layers with respect to the RRC, PDCP, RLC, MAC and PHY layers.
Futaki discloses FIG. 5 and [0052] - [0053] that a secondary node, 5G specific eNB, may be arranged in another site separate from the LTE eNB and may comprise a New RLC layer (NR-RLC), a New MAC layer (NR-MAC), and a New PHY layer (NR-PHY), as well as a New PDCP layer (NR-PDCP) and a New RRC layer (NR-RRC).
Therefore, a peer NR PDCP entity corresponding to the NR PDCP entity being located at the secondary BS operating based on the NR access technology would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 4, 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. (US 20200322854 A1) in view Futaki et al. (US 20180352468 A1).

Regarding claim 1, Ryoo et al. discloses a method (Ryoo et al., FIGs. 5/7) of transmitting and receiving data by a user equipment (UE) (Ryoo et al., FIG. 4, UE; [0056] a method of controlling and maintaining an RRC connection in an LTE-5G Tight Integration environment non-stand alone environment (NSA)), the method comprising: 
receiving, from a first base station (BS) (Ryoo et al. FIG. 4, MeNB), a radio resource control (RRC) message comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Ryoo et al., [0062] in accordance with a dual connectivity operation, a macrocell BS controls the RRC connection of a small cell through an RRC message and adds/releases the connection with the small cell; [0076] a 5G RAT connection may be supported through a 4G RAT connection between a UE and an LTE BS, where 5G coverage-related indication provided by the BS network will be transmitted as system information of an LTE BS);
performing, by the UE, duplication of SRB related data based on the received configuration information (Ryoo et al., [0080] the UE may identify that it will start the preliminary operation for turning on the 5G modem by transmitting a response signal to the BS in relation to [0084] the master node (4G macrocell BS) may configure whether to activate PDCP duplication in RRC based on a PDCP duplication operation and determine the 5G modem turn-on time based on an operation of dynamically controlling whether to activate PDCP duplication through a MAC CE); and 
transmitting, by the UE, the duplication performed SRB related data to both the first BS and a second BS (Ryoo et al., FIG. 4, SeNB; [0090] parameters related to a 6 GHz or less frequency band link and a 6 GHz or more frequency band link may be dualized and configured, in relation to [0096] where a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received on both links of the MN and SN), 
wherein the UE is connected to both the first BS and the second BS (Ryoo et al., [0070] 5G new radio (NR) can connect both a control plane (CP) and user plane (UP) between a UE and a BS or may assume an operation in which a control plane (CP) between a UE and a BS fully depend on an LTE BS or only a user plane (UP) is performed based on a 5G connection), the first BS is a master BS, and the second BS is a secondary BS (Ryoo et al., FIG. 4, MeNB, SeNB; [0061] the 4G cell operates as a master node (MN) and the NR mmWave cell operates as a secondary node (SN)), 
wherein the master BS operates based on long term evolution (LTE) radio access technology (Ryoo et al., [0084] the master node (4G macrocell BS) may configure whether to activate PDCP duplication), and the secondary BS operates Ryoo et al., [0070] a 5G BS can operate as a small cell), 
wherein the SRB is a split SRB (Ryoo et al., [0070] implementing some control functions of a control plane (CP) between a UE and a BS in an LTE BS, implementing the remaining control functions through a 5G link, in relation to [0071] 4G and 5G protocol layers will operate a radio resource control (RRC) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer as independent protocol layers or a merged protocol layer).
Ryoo et al. does not expressly discloses the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity, and wherein a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) suggests the duplication of the SRB related data (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG) and wherein a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology (Futaki et al., [0040] the integrated RRC layer provides control-plane functions in the LTE RAT and the New 5G RAT in relation to [0053] the New RRC layer  may transfer NAS messages between the core network (integrated EPC or the 5G specific EPC) and the 5G UE, where the New PDCP layer provides the New RRC layer with a transfer service of RRC messages via the New 5G lower layers).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity and wherein a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology as taught by Futaki et al. with the system of Ryoo et al. in order to allow for use of both the resources of the LTE CG and the resources of the New 5G CG (Futaki et al., [0061]).

Regarding claims 2, 13, Ryoo et al. - Futaki et al. disclose the second BS comprises a Central Unit (CU) (Ryoo et al., [0212] the transceiver unit may receive system information from a network entity (CU/DU and/or a BS)) and a Distribute unit (DU) (Futaki et al., [0039] the processing and the operations performed by the base stations, the LTE eNB 5, the 5G specific eNB 6, the BBU (CU) or the RRH (DU) may be provided by any one or more radio stations/RAN nodes).  The motivation is the same as in claim 1.

Regarding claims 3, 14, Ryoo et al. - Futaki et al. disclose the NR PDCP entity transfers the duplication performed SRB related data (Ryoo et al., [0096] a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received both links of the MN and SN) to a first radio link control (RLC) entity for the master BS and a second RLC entity for the secondary BS (Futaki et al., [0061] the DRB #3 is similar to a split bearer in LTE Release 12 DC, where the DRB #3 is associated with both of one logical channel of the LTE RAT and one logical channel of the New 5G RAT to use both the resources of the LTE CG and the resources of the New 5G CG).  The motivation is the same as in claim 1.

Regarding claims 4, 15, Ryoo et al. - Futaki et al. disclose the first RLC entity (Ryoo et al., FIG. 4, 4G RLC) is associated with a master cell group (Futaki et al., [0008] the master cell group (MCG) is composed of one or more cells provided by the MeNB), and the second RLC entity (Ryoo et al., FIG. 4, SCG-5G-UP/L1) is associated with a secondary cell group (Futaki et al., [0008] the secondary cell group (SCG) is composed of one or more cells provided by the Secondary (SeNB)).  The motivation is the same as in claim 1.

Regarding claim 12, Ryoo et al. discloses a user equipment (UE) (Ryoo et al. FIG. 18, UE 1800) that transmits and receives data, the UE comprising: 
a receiver configured to receive (Ryoo et al. FIG. 18, transceiver unit 1810), from a first base station (BS) (Ryoo et al. FIG. 4, MeNB), a radio resource control (RRC) message comprising configuration information on uplink duplication for a signaling radio bearer (SRB) (Ryoo et al., [0062] in accordance with a dual connectivity operation, a macrocell BS controls the RRC connection of a small cell through an RRC message and adds/releases the connection with the small cell; [0076] a 5G RAT connection may be supported through a 4G RAT connection between a UE and an LTE BS, where 5G coverage-related indication provided by the BS network will be transmitted as system information of an LTE BS),
a controller (Ryoo et al. FIG. 18, UE controller 1820) configured to perform duplication of SRB related data based on the received configuration information (Ryoo et al., [0080] the UE may identify that it will start the preliminary operation for turning on the 5G modem by transmitting a response signal to the BS in relation to [0084] the master node (4G macrocell BS) may configure whether to activate PDCP duplication in RRC based on a PDCP duplication operation and to determine the 5G modem turn-on time based on an operation of dynamically controlling whether to activate PDCP duplication through a MAC CE); and 
a transmitter (Ryoo et al. FIG. 18, transceiver unit 1810) configured to transmit the duplication performed SRB related data to both the first BS and a second BS (Ryoo et al., FIG. 4, SeNB [0090] parameters related to a 6 GHz or less frequency band link and a 6 GHz or more frequency band link may be dualized and configured; [0096] where a PDCP Duplication operation is activated and thus a PDCP packet is transmitted and received on both links of the MN and SN); 
wherein the UE is connected to both the first BS and the second BS (Ryoo et al., [0070] 5G (new radio (NR) can connect both a control plane (CP) and user plane (UP) between a UE and a BS or may assume an operation in which a control plane (CP) between a UE and a BS fully depend on an LTE BS or only a user plane (UP) is performed based on a 5G connection), the first BS is a master BS, and the second BS is a secondary BS (Ryoo et al., FIG. 4, MeNB, SeNB; [0061] the 4G cell operates as a master node (MN) and the NR mmWave cell operates as a secondary node (SN)), 
wherein the master BS operates based on long term evolution (LTE) radio access technology (Ryoo et al., [0084] the master node/ (4G macrocell BS) may configure whether to activate PDCP duplication), and the secondary BS operates based on new radio (NR) access technology (Ryoo et al., [0070] a 5G BS can operate as a small cell), 
wherein the SRB is a split SRB (Ryoo et al., [0070] implementing some control functions of a control plane (CP) between a UE and a BS in an LTE BS, implementing the remaining control functions through a 5G link, in relation to [0071] 4G and 5G protocol layers will operate a radio resource control (RRC) layer, a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, a medium access control (MAC) layer and a physical (PHY) layer as independent protocol layers or a merged protocol layer).
et al. does not expressly discloses the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity, and wherein a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology.
Futaki et al., for example from an analogous field of endeavor (Futaki et al., [0039] the LTE eNB and the 5G specific eNB interwork with each other to enable the 5G UE to connect to both the LTE CG and the 5G CG using CA, DC, or an enhancement thereof) suggests the duplication of the SRB related data (Futaki et al., [0039] the UE radio protocol stack includes New 5G/NR lower layers, where the New 5G/NR lower layers include a New RLC layer, a New MAC layer, and a New PHY layer) is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity (Futaki et al., [0039] the UE radio protocol stack includes a unified/integrated RRC layer and a unified/integrated PDCP layer the integrated RRC layer and the integrated PDCP layer may also be referred to as a common RRC layer and a common PDCP layer, respectively in relation to [0053] where the New RRC layer may configure a signalling radio bearer with the 5G UE and transmit or receive RRC messages to or from the 5G UE through the New 5G CG) and wherein a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology (Futaki et al., [0040] the integrated RRC layer provides control-plane functions in the LTE RAT and the New 5G RAT in relation to [0053] the New RRC layer  may transfer NAS messages between the core network (integrated EPC or the 5G specific EPC) and the 5G UE, where the New PDCP layer provides the New RRC layer with a transfer service of RRC messages via the New 5G lower layers).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the duplication of the SRB related data is performed by a NR packet data convergence protocol (PDCP) entity other than an LTE PDCP entity and wherein a peer NR PDCP entity corresponding to the NR PDCP entity performing the duplication of the SRB related data is located at the secondary BS operating based on the NR access technology as taught by Futaki et al. with the system of Ryoo et al. in order to allow for use of both the resources of the LTE CG and the resources of the New 5G CG (Futaki et al., [0061]).


Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo et al. in view Futaki et al., as applied to claim 1, further in view of Parkwall et al. (US 20170331577 A1).

Regarding claims 5, 16, Ryoo et al. - Futaki et al. do not expressly disclose the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB.
Parkwall et al., for example from an analogous field of endeavor (Parkwall et al., [0405] RRC diversity can be supported by utilizing a common SRB1 and SRB2, which can be split over both RATs, similarly to the split dedicated radio bearers (DRBs) used in LTE Dual-Connectivity (DC)) discloses the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB (Parkwall et al., [0406] when a common PDCP layer is used, supporting solutions for transmitting the same RRC message over both RATs becomes easy, since any duplication can be detected and removed by the PDCP layer). 
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the NR PDCP entity discards any one of downlink data that are is duplicately received from the master BS and/or the secondary BS via the split SRB as taught by Parkwall et al. with the combined system of Ryoo et al. - Futaki et al. in order to discard duplicated data (Parkwall et al., [0406]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pragada et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416     

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416